Citation Nr: 0601630	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for chest and trunk acne 
and scalp seborrheic dermatitis, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1966 to July 
1971, and from June to October 1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2001 rating action that 
denied service connection for a low back disability and a 
left ankle disability with radicular symptoms, as well as a 
rating in excess of 10 percent for chest and trunk acne and 
scalp seborrheic dermatitis.  The veteran filed a Notice of 
Disagreement in December 2002.  By decision of June 2003, a 
Decision Review Officer at the RO granted service connection 
for dorsal spine compression fracture residuals, lumbosacral 
spine degenerative disc disease, and intermittent left lower 
extremity radiculopathy; this constitutes a full grant of the 
benefits sought on appeal with respect to the service 
connection issues.  The RO issued a Statement of the Case 
(SOC) on the increased rating issue in June 2003, and the 
veteran filed a Substantive Appeal in August 2003.

In June 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
development, the RO continued the denial of a rating in 
excess of 10 percent for chest and trunk acne and scalp 
seborrheic dermatitis (as reflected in the May 2005 
Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is necessary.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all development action needed to render a fair decision 
on the claim on appeal has not been accomplished.  

Pursuant to the Board's June 2004 remand, the Boston VA 
Medical Center (VAMC) scheduled the veteran for a VA 
dermatological examination in October 2004, but he failed to 
report for the examination.

In a July 2005 letter, the veteran stated that he 
subsequently did report for another VA dermatological 
examination, by Dr. Lanes, on December 1, 2004.  In support 
of that fact, the veteran submitted a copy of a November 16, 
2004 letter from the Chief of the Boston VAMC Medical 
Administration Service notifying him to report for a VA 
examination at 10:00 a.m. on December 1, 2004 at 150 South 
Huntington Avenue (BO DERM LANES C&P 2403 Clinic).

However, the report of the December 2004 VA dermatological 
examination is not of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, a remand is warranted for the RO to obtain and 
to consider the above-referenced examination report (as well 
as any other outstanding VA records) in adjudicating the 
claim on appeal.  The Board emphasizes that in requesting VA 
records, efforts must continue until either the records are 
received, or the RO receives notice that the records don't 
exist or that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c) (2005).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Boston 
VAMC a copy of the report of the December 
1, 2004 VA dermatological examination f 
the veteran (along with any other 
outstanding records of evaluation and/or 
treatment of the veteran's skin), 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (c).  All 
records/responses received should be 
associated with the claims file.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

